Case 2:19-cv-10674-TJH-SP Document 43 Filed 10/09/20 Page 1 of 8 Page ID #:1370



  1   Douglas J. Rosner, ESQ., SBN 094466
      rosnerlaw@earthlink.net
  2   LAW OFFICES OF DOUGLAS JOSEPH ROSNER
      2625 Townsgate Road, Suite 330
  3   Westlake Village, California 91361
      Telephone No. (818) 501-8400
  4   Facsimile No.: (818) 880-4485
      Attorney for Defendants identified as IP Subscriber
  5   address 75.84.181.123 and JDS
  6
  7                         UNITED STATES DISTRICT COURT
  8            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  9
 10    STRIKE 3 HOLDINGS, LLC,                 )   Case No. 2:19-cv-10674-TJH (SPx)
                                               )   Assigned to the Hon. Terry J. Hatter
 11                         Plaintiff,         )   Jr.
                   vs.                         )
 12                                            )   Reply to Plaintiff’s Response (ECF
       JOHN DOE subscriber assigned IP         )   No. 41) to the Order to Show
 13    address 75.84.181.123,                  )   Cause Re: Dismissal of Counterclaim
                                               )   by Defendant John Doe Subscriber
 14                   Defendants.              )   Assigned IP ADDRESS
       _____________________________           )   75.84.181.123 (ECF No. 37)
 15                                            )
       JOHN DOE subscriber assigned IP         )   Hearing TBD
 16    address 75.84.181.123,                  )   Time: Under Submission
                                               )   Place: Courtroom #9B
 17                 Cross-complainant,         )   Judge: Hon. Terry J. Hatter
             vs.                               )
 18                                            )
       STRIKE 3 HOLDINGS, LLC, and             )
 19    ROES 1-30, inclusive.                   )
                                               )
 20                Cross-defendant.            )
       _____________________________           )
 21
 22
 23
 24
 25
 26   REPLY TO PLAINTIFF'S RESPONSE (ECF NO. 41) TO THE ORDER TO SHOW
 27   CAUSE RE: DISMISSAL OF COUNTERCLAIM BY DEFENDANT JOHN DOE
 28   SUBSCRIBER ASSIGNED IP ADDRESS 75.84.181.123 (ECF NO. 37)                  Page 1 of 8
Case 2:19-cv-10674-TJH-SP Document 43 Filed 10/09/20 Page 2 of 8 Page ID #:1371



  1         Cross-complainant JOHN DOE subscriber assigned IP address 75.84.181.123
  2   (“Cross-complainant” or “John Doe 1”) submits their Reply to Cross-defendant Strike
  3   3 Holdings, LLC’s (“Cross-defendant or “SH3”) Response to John Doe 1’s Response
  4   to this Court’s Order to Show Cause Re: Dismissal of Counterclaim by Defendant
  5   John Doe Subscriber Assigned IP ADDRESS 75.84.181.123 (ECF No. 37)
  6                 MEMORANDUM OF POINTS AND AUTHORITIES
  7   I. The Ninth Circuit nor the Supreme Court has endorsed the concept of a
  8   “Placeholder Defendant.” John Doe 1 as the subscriber was sued twice and his
  9   answer has put this case at issue.
 10         a. John Doe 1 is not a “Placeholder”
 11         SH3 now introduces a new term not found in this circuit’s jurisprudence,
 12   “Placeholder Defendant,” to try and make a procedural exit from their clear
 13   identification of “JOHN DOE subscriber assigned IP address 75.84.181.123” as the
 14   “infringer,” in not one, but two complaints. S3H states in their brief:
 15         “…because Strike 3 initially sued him as a placeholder defendant to obtain
 16   early discovery” (Pl./Counter-def. Opp. Response to OSC 4:3-4, ECF No. 41.)
 17         S3H cites the decision in the District of Maryland, by Hon. Paul W. Grimm, as
 18   support for the concept of a “placeholder defendant.” (Id. 5:1-2) citing to Malibu
 19   Media, LLC v. Doe, No. 13-365, 2014 WL 7188822, at *6–9 (D. Md. Dec. 16, 2014)
 20   (Grimm, J.) Judge Grimm never ruled that a person sued as the subscriber was
 21   fungible, rather, Judge Grimm’s decision was that plaintiff’s suit against a subscriber
 22   is at their own risk, with the potential for attorney fees to be awarded to the
 23
 24
 25
 26   REPLY TO PLAINTIFF'S RESPONSE (ECF NO. 41) TO THE ORDER TO SHOW
 27   CAUSE RE: DISMISSAL OF COUNTERCLAIM BY DEFENDANT JOHN DOE
 28   SUBSCRIBER ASSIGNED IP ADDRESS 75.84.181.123 (ECF NO. 37)                     Page 2 of 8
Case 2:19-cv-10674-TJH-SP Document 43 Filed 10/09/20 Page 3 of 8 Page ID #:1372



  1   defendant, and to impose sanctions where there is errant conduct.1
  2          Plaintiff in this case, first filed in Florida State Court claiming over John Doe 1
  3   personal jurisdiction.2 Nowhere in the Florida pleadings was there a mention that
  4   “JOHN DOE subscriber assigned IP address 75.84.181.123” was a “Placeholder
  5   Defendant.”
  6          Plaintiff then filed a second Complaint in this Court. Nowhere in these
  7   pleadings did S3H allege that “JOHN DOE subscriber assigned IP address
  8   75.84.181.123” was a “placeholder defendant.” Nowhere in that complaint did
  9   Plaintiff state that JOHN DOE subscriber assigned IP address 75.84.181.123
 10   represented “a class of people who had access to the IP address.” Instead S3H
 11   targeted “JOHN DOE subscriber assigned IP address 75.84.181.123” alleging
 12   infringement when it brought their ex-parte motion for early discovery. (Mem.P.&A.
 13   Supp. Ex Parte Appl. 7:15-16, 18.3 ECF No. 9-1.)
 14   ///
 15   ///
 16
 17          1
              “…Courts have not hesitated to sanction unscrupulous plaintiffs who have made blatant
 18   misrepresentations in pleadings in order “to identify defendants and exact settlement proceeds from
      them,” Ingenuity 13, LLC v. Doe, No. 2:12-cv-8333-ODW-JC, at 5 (C.D. Cal. May 6, 2013),
 19   ECF No. 130, and attempted to strong-arm innocent subscribers into coercive settlements without
      regard to their actual liability, see, e.g., In re BitTorrent Cases, 296 F.R.D. at 85–86; K-Beech, Inc. v.
 20   John Does 1–85, No. 3:11cv469-JAG, 2011 WL 10646535, at *2–3 (E.D. Va. Oct. 13, 2011)…”

 21          2
              This was despite the fact that S3H’s "Geolocation" technology placed the subscriber somewhere
 22   in Southern California.
             3
 23            “…The information Plaintiff seeks through service of the subpoena will likely to lead to
      identifying information, including Defendant's name and address, which should allow Plaintiff to effect
 24   service of process on Defendant…”

 25
 26   REPLY TO PLAINTIFF'S RESPONSE (ECF NO. 41) TO THE ORDER TO SHOW
 27   CAUSE RE: DISMISSAL OF COUNTERCLAIM BY DEFENDANT JOHN DOE
 28   SUBSCRIBER ASSIGNED IP ADDRESS 75.84.181.123 (ECF NO. 37)                                  Page 3 of 8
Case 2:19-cv-10674-TJH-SP Document 43 Filed 10/09/20 Page 4 of 8 Page ID #:1373



  1         S3H now admits it was wrong in Florida and in this Court. Hence S3H now,
  2   based on “Plaintiff’s Additional Evidence”, makes deficient imputations of
  3   misconduct against John Doe 2 claiming a causal nexus between John Doe 2’s
  4   “interest in photography” and S3H pornographic works “Blacked,” “Vixen” or
  5   “Tushy.” (FAC ¶¶ 52-54 ECF 27-1.) The interest in photography is global. More than
  6   bare allegations are required. This does not satisfy the pleading requirement for
  7   causality of infringement. (Bell Atlantic Corp. v. Twombly 550 U.S. 544, 555-556
  8   (2007).)
  9         b. John Doe 1’s Answer Puts the Case at Issue and Negates the Need to
 10   Serve a Summons and Complaint.
 11         Citing to Murphy Bros. v. Michetti Pipe Stringing Inc., 526 U.S. 344, 350, S3H
 12   then suggests that the case is only at issue when the defendant is served with a
 13   summons and complaint. (Pl./Counter-Def. Opp. Response to OSC 6:8, ECF No. 41)
 14   Murphy is inapplicable because it resolved issues involving service and the removal
 15   statute. Murphy does not stand for the proposition that every defendant must be
 16   served with a summons and complaint. When a defendant voluntarily appears in an
 17   action service of process becomes unnecessary. “Jurisdiction of the person is
 18   obtained by the service of ... process, or by the voluntary appearance of the party in
 19   the progress of the cause.” (Cooper v. Reynolds, 77 U.S. 308, 316-317 (1870))
 20         “JOHN DOE subscriber assigned IP address 75.84.181.123” aka “John Doe 1”
 21   was sued and he answered, and as is his right, he counterclaimed.
 22   ///
 23   ///
 24   ///
 25
 26   REPLY TO PLAINTIFF'S RESPONSE (ECF NO. 41) TO THE ORDER TO SHOW
 27   CAUSE RE: DISMISSAL OF COUNTERCLAIM BY DEFENDANT JOHN DOE
 28   SUBSCRIBER ASSIGNED IP ADDRESS 75.84.181.123 (ECF NO. 37)                    Page 4 of 8
Case 2:19-cv-10674-TJH-SP Document 43 Filed 10/09/20 Page 5 of 8 Page ID #:1374



  1   II. John Doe 1 Has a Right to a Counterclaim of Noninfringement Under the
  2   Declaratory Judgment Act As John Doe 1 Has Suffered an Injury in Fact Under
  3   Medimmune, Inc. v. Genentech, Inc. (2007) 549 U.S. 118.
  4         MedImmune does not support S3H’s argument that as to the counterclaim this
  5   court lacks jurisdiction due to there being nothing further to adjudicate.
  6   (Pl./Counter-def. Opp. Response to OSC 3:13-15, ECF No. 41) The issue is not
  7   whether, S3H feels that they will never sue in the future, rather whether John Doe 1 is
  8   open to a potential risk of suit. S3H’s view is subjective, John Doe 1’s view is
  9   objective. Objectively, John Doe 1 can still be sued for infringement for a period of
 10   three years, unless S3H proffers a covenant not to sue or stipulates to a judgment of
 11   dismissal with prejudice.
 12         Supreme Court held in MedImmune that the plaintiff had standing to sue for a
 13   declaratory judgment because of “the involuntary or coercive nature” of the royalty
 14   payments. (MedImmune, Supra. at 131, 144, 146.) The Supreme Court held that a
 15   counterclaimant does not have to engage in or plan to engage in the allegedly
 16   infringing conduct to have standing to seek a declaratory judgment. Instead, the
 17   Supreme Court held that it is the risk of the infringement claim that allows for a
 18   declaratory relief action.
 19         Other courts have followed this reasoning. In Righthaven LLC v. Democratic
 20   Underground, LLC (D. Nev. 2011) 791 F. Supp. 2d 968, 978 the Court allowed a
 21   declaratory relief action to proceed though it was argued there was no case or
 22   controversy as to a declaration of non - infringement copying a portion of a
 23   newspaper. The Righthaven court correctly observed that an alleged infringer need
 24   not “bet the farm” when there are allegations of infringement. (Id.)
 25
 26   REPLY TO PLAINTIFF'S RESPONSE (ECF NO. 41) TO THE ORDER TO SHOW
 27   CAUSE RE: DISMISSAL OF COUNTERCLAIM BY DEFENDANT JOHN DOE
 28   SUBSCRIBER ASSIGNED IP ADDRESS 75.84.181.123 (ECF NO. 37)                    Page 5 of 8
Case 2:19-cv-10674-TJH-SP Document 43 Filed 10/09/20 Page 6 of 8 Page ID #:1375



  1         The Ninth Circuit found in DermaNew Rhoades v. Avon Prods. (9th Cir. 2007)
  2   504 F.3d 1151, 1158 that a declaratory judgment could be brought when there was a
  3   reasonable apprehension of suit under these circumstances:
  4         ! Defendant’s lawyer threatened a trademark infringement suit at a meeting,
  5         ! Sent a letter threatening “additional proceedings or litigation,”
  6         ! Rightsholder would not give up its right to damages.
  7         In this case, John Doe 1, has been the target of two legal actions, each alleging
  8   that John Doe 1 was the actual infringer. Indeed a lawsuit is not less coercive than a
  9   demand letter. Further S3H has never unequivocally stated they would never sue
 10   John Doe 1.
 11         In Vernor v. Autodesk, Inc., 555 F.Supp.2d 1164, 1167 (W.D. Wash. 2008), a
 12   declaratory judgment action was allowed in a copyright case based on s attorney
 13   threatening to “take further action” against the alleged infringer.
 14         Recently, the Ninth Circuit found declaratory judgment jurisdiction under the
 15   Copyright Act for a determination of rights that a certain work had been abandoned
 16   and the subsequent award of attorney fees. (Doc’s Dream, LLC v. Dolores Press, Inc.,
 17   959 F.3d 357, 362 (2020)). Likewise, a Declaratory Judgment action was properly
 18   made by Pharrell Williams over the song “Blurred Lines” when the estate of Marvin
 19   Gaye merely sent an infringement demand letter. (Williams v. Gaye 895 F.3d 1106,
 20   1116 (9th Cir. 2018.))
 21         Here, unlike in Medimmune where there was merely a risk of an infringement
 22   suit, S3H actually sued “JOHN DOE subscriber assigned IP address 75.84.181.123”.
 23   S3H did not hypothetically allege a suit, it named John Doe 1 as a defendant.
 24   (Complaint 1:17-19, ECF 1.) Further the threatening began in the Florida State
 25
 26   REPLY TO PLAINTIFF'S RESPONSE (ECF NO. 41) TO THE ORDER TO SHOW
 27   CAUSE RE: DISMISSAL OF COUNTERCLAIM BY DEFENDANT JOHN DOE
 28   SUBSCRIBER ASSIGNED IP ADDRESS 75.84.181.123 (ECF NO. 37)                   Page 6 of 8
Case 2:19-cv-10674-TJH-SP Document 43 Filed 10/09/20 Page 7 of 8 Page ID #:1376



  1   Court, when S3H attempted to serve a subpoena on John Doe 1’s ISP and continued
  2   on to this Court where S3H actually served a subpoena on John Doe 1’s ISP. Indeed
  3   S3H’s actions exceed those described in Medimmune.
  4         In response to the Counterclaim, S3H now claims that someone else at the
  5   residence of John Doe 1 did it. S3H’s litigation posture is simply to try and end-run
  6   the judicial system. (See Malibu Media, LLC v. John Doe Subscriber Assigned IP
  7   Address 76.126.99.126, 2016 WL 3383758 at *2 (N.D. Cal. June 20, 2016)) (denying
  8   a copyright owner’s motion to dismiss a counterclaim for declaration of
  9   non-infringement, observing that “[a]bsent defendant’s counterclaim, if events reveal
 10   that this case is meritless, Malibu Media could voluntarily dismiss its affirmative
 11   claims without prejudice under Rule 41(a)(2), seeking to avoid an award of attorney’s
 12   fees”).
 13         S3H has already admitted their case against John Doe 1 is meritless. Rather
 14   than stipulating to a judgment with prejudice in favor of John Doe 1, they seek
 15   against John Doe 1 a dismissal without prejudice. Thus preserving for the future
 16   further litigation against John Doe 1.
 17   III. Conclusion
 18         The term “placeholder defendant” is not applicable in this case. It serves to
 19   anonymize the actual reality that a person has been wrongly accused of copyright
 20   infringement based on a computerized coin-toss.
 21         John Doe 1 has the right to be forever free from claims of copyright
 22   infringement just as a real property owner in a quiet title action has a right to clear
 23   their title of any adverse claims.
 24   ///
 25
 26   REPLY TO PLAINTIFF'S RESPONSE (ECF NO. 41) TO THE ORDER TO SHOW
 27   CAUSE RE: DISMISSAL OF COUNTERCLAIM BY DEFENDANT JOHN DOE
 28   SUBSCRIBER ASSIGNED IP ADDRESS 75.84.181.123 (ECF NO. 37)                     Page 7 of 8
Case 2:19-cv-10674-TJH-SP Document 43 Filed 10/09/20 Page 8 of 8 Page ID #:1377



  1         John Doe 1 has been sued and there is a controversy between the parties that
  2   allows for jurisdiction of a counterclaim for declaratory judgment.
  3   Dated: October 9, 2020
  4                        LAW OFFICES OF DOUGLAS JOSEPH ROSNER
  5                                 /s/ Douglas J. Rosner
                                    _________________
  6                        By:     DOUGLAS J. ROSNER
                                   SBN 094466
  7                                2625 Townsgate Road, Suite 330
                                   Westlake Village, California 91302
  8                                Telephone No. (818) 501-8400
                                   email: rosnerlaw@earthlink.net
  9                                Attorney for internet subscriber
                                   assigned IP address 75.84.181.123
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26   REPLY TO PLAINTIFF'S RESPONSE (ECF NO. 41) TO THE ORDER TO SHOW
 27   CAUSE RE: DISMISSAL OF COUNTERCLAIM BY DEFENDANT JOHN DOE
 28   SUBSCRIBER ASSIGNED IP ADDRESS 75.84.181.123 (ECF NO. 37)                Page 8 of 8
